DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Weber Rapidfire Chimney Starter, Standard amazon.com https://amzn.to/3ujmC3v (Year: 2016)(hereafter Weber)  in view of Graham (US 3,739,732).
With regard to claim 1, Weber teaches a barbeque smoking device (rapidfire chimney starter, Title), comprising: a substantially cylindrical shaped hollow body (figure of pg. 1) having an open top end (Figure of pg. 1) and a closed bottom end (figure from review of pg. 6); a handle affixed to body at least one attachment point near the top end (figure of pg. 1); a plurality of first holes arranged along the body (figure of pg. 1); a plurality of third holes and fourth holes arranged in the closed bottom end (figure from review of pg. 6).
Weber does not teach a plurality of second holes along the body; however, Graham teaches in FIG. 1 a varied sizing of holes 18 (second holes) and first holes (13) to enhance a combustion operation via increased ventilation (col. 3, ln. 15-23).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Weber reference, to include a plurality of second holes along the body, as suggested and taught by Graham, for the purpose of providing enhanced ventilation in predetermined locations of the heating/smoking chamber (col. 3, ln. 15-23).   
With regard to claim 2, with regard to the limitation of the first holes and second holes differ from each other in diameter of approximately of 0.1 inch and the third holes and fourth holes differ from each other in diameter of approximately 0.1 inch, it is submitted that such a limitation would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention as Graham teaches variation in hole sizes/placement for enhanced ventilation (col. 3, ln. 15-23; col. 1, ln. 48-51) since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With regard to claim 3, with regard to the limitation of the plurality of first and second holes are arranged in a pattern of columns spaced approximately 1.0 inches apart around the circumference of the body; with each column comprising of at least nine rows of three first or second holes per row spaced approximately 0.3 inches apart; and with the rows of holes alternating between first holes and second holes in the column, it is submitted that such a limitation would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention as Graham teaches variation in hole sizes/placement for enhanced ventilation (col. 3, ln. 15-23; col. 1, ln. 48-51) since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With regard to claim 4, with regard to the limitation of the rows alternate with first holes of approximately 0.3 inches with second holes of approximately 0.4 inches in diameter, it is submitted that such a limitation would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention as Graham teaches variation in hole sizes/placement for enhanced ventilation (col. 3, ln. 15-23; col. 1, ln. 48-51) since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With regard to claim 5, with regard to the limitation of the plurality of third and fourth holes in the base are arranged in an asymmetrical pattern, it is submitted that such a limitation would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention as Graham teaches variation in hole sizes/placement for enhanced ventilation (col. 3, ln. 15-23; col. 1, ln. 48-51) since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With regard to claim 6, Weber teaches the device is stainless steel (pg. 1: “material: aluminized steel”), and with regard to the limitation of a thickness of approximately 0.05 inches, it is submitted that such a limitation would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
With regard to claim 7, Weber teaches the handle forms a second attachment point to the body a point above the base and encloses an aperture of size that allows an oven mitt to pass through the aperture (handle attached pg. 1).
With regard to claim 8, Weber teaches the body has a height that permits the cover of a barbeque grill to be closed when the device is placed inside the barbeque grill and a diameter that allows for food items to be placed on the barbecue grill at the same time as the device (middle photo on pg. 4 illustrates that a lid/cover can be placed over the device).
With regard to claim 9, as the instant claim is directed toward a method of manufacturing a barbeque smoker which includes the same structural limitations as that of claim 1, it is respectfully submitted that to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed.  Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(I)". 
With regard to claim 10, as the instant claim is directed toward a method of manufacturing a barbeque smoker which includes the same structural limitations as that of claim 1, it is respectfully submitted that to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed.  Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(I)". 
	
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH W ISKRA/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761